PER CURIAM:
On February 14, 1984, at approximately 9:00 p.m., claimant was driving his 1974 Lincoln north on Route 10 in Lincoln County when the vehicle struck a boulder in the road. The automobile was damaged in the amount of $3,376.64. Claimant testified that he did not see the boulder prior to striking it because it was dark and he had been temporarily blinded by the headlights of an oncoming vehicle. He said, however, that even if he had seen it, he could not have missed it because it was too large to maneuver around. Claimant testified that he did not know how long the boulder had been in the road prior to his striking it. He added that he drives that route almost daily, and had never seen rocks on the road in that area prior to this incident.-
The State is neither an insurer nor a guarantor of the safety of motorists on its highways. Adkins vs. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). This Court has held on numerous occasions that the unexplained falling of rocks onto a highway without a positive showing that respondent knew or should have known of a dangerous condition is insufficient to justify an award. Hammond vs. Dept. of Highways, 11 Ct.Cl. 234 (1977), Adkins vs. Dept. of Highways, 13 Ct.Cl. 307 (1980). As no evidence was presented to establish notice of the rock in the road, the Court must deny the claim.
Claim disallowed.